Exhibit 10.2

 

SABA SOFTWARE, INC.

 

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the Amended and Restated 2000
Employee Stock Purchase Plan of Saba Software, Inc.

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Parents or Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means either the Board or a committee of the Board that is
responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code, the rules of any applicable stock exchange or national market system, and
the rules of any foreign jurisdiction applicable to participation in the Plan by
residents therein.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” means a change in ownership or control of the Company
effected through the direct or indirect acquisition by any person or related
group of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Common Stock” means the common stock of the Company.

 

(g) “Company” means Saba Software, Inc., a Delaware corporation.

 

(h) “Compensation” means an Employee’s base salary, bonuses and commissions from
the Company or one or more Designated Parents or Subsidiaries, including such
amounts of base salary as are deferred by the Employee (i) under a qualified
cash or deferred arrangement described in Section 401(k) of the Code, or (ii) to
a plan qualified under Section 125 of the Code. Compensation does not include
overtime, annual awards, other incentive payments (except to the extent
expressly referenced in the first sentence), reimbursements or other expense
allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, contributions (other than contributions described in the first
sentence) made on the Employee’s behalf by the Company or one or more Designated
Parents or Subsidiaries under any employee benefit or welfare plan now or
hereafter established, and any other payments not specifically referenced in the
first sentence.

 

(i) “Corporate Transaction” means any of the following transactions:

 

(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

1



--------------------------------------------------------------------------------

(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company;

 

(3) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger; or

 

(4) acquisition by any person or related group of persons (other than the
Company or by a Company-sponsored employee benefit plan) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Administrator determines shall not be a Corporate Transaction.

 

(j) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Administrator from time to time as eligible to
participate in the Plan.

 

(k) “Effective Date” means the date on which the Company’s stockholders approve
the Plan as an amendment and restatement of the 2000 Employee Stock Purchase
Plan. However, should any Designated Parent or Subsidiary become a participating
company in the Plan after such date, then such entity shall designate a separate
Effective Date with respect to its employee-participants.

 

(l) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the individual’s employer. Where the period
of leave exceeds ninety (90) days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on the ninety-first (91st) day of such leave,
for purposes of determining eligibility to participate in the Plan.

 

(m) “Enrollment Date” means the first day of each Offer Period.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o) “Exercise Date” means the last day of each Purchase Period.

 

(p) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

 

(2) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(3) In the absence of an established market of the type described in (1) and
(2), above, for the Common Stock, and subject to (3), below, the Fair Market
Value thereof shall be determined by the Administrator in good faith.

 

2



--------------------------------------------------------------------------------

(q) “Offer Period” means an Offer Period established pursuant to Section 4
hereof.

 

(r) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(s) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who is actively participating in the Plan.

 

(t) “Plan” means this Amended and Restated 2000 Employee Stock Purchase Plan,
which is an amendment and restatement of the Company’s 2000 Employee Stock
Purchase Plan (the “2000 Plan”) and which continues any Offer Period and
Purchase Period outstanding under the 2000 Plan on the Effective Date.

 

(u) “Purchase Period” means a period of approximately six months, commencing on
January 1 and July 1 of each year and terminating on the next following June 30
or December 31, respectively; provided, however, that any Purchase Period in
effect under the 2000 Plan on the Effective Date shall continue in effect under
the Plan and shall terminate as originally scheduled.

 

(v) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.

 

(w) “Reserves” means the sum of the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

 

(x) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Eligibility.

 

(a) General. Any individual who is an Employee on a given Enrollment Date shall
be eligible to participate in the Plan for the Offer Period commencing with such
Enrollment Date.

 

(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Parent or
Subsidiary, or (ii) which permits the Employee’s rights to purchase stock under
all employee stock purchase plans of the Company and its Parents or Subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth
of stock (determined at the Fair Market Value of the shares at the time such
option is granted) for each calendar year in which such option is outstanding at
any time. The determination of the accrual of the right to purchase stock shall
be made in accordance with Section 423(b)(8) of the Code and the regulations
thereunder, as in effect from time to time.

 

(c) Other Limits on Eligibility. Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is 20 hours or
less per week; (ii) Employees whose customary employment is for not more than
five months in any calendar year; (iii) Employees who have been employed for
fewer than three business days; and (iv) Employees who are subject to rules or
laws of a foreign jurisdiction (x) that prohibit the participation of such
Employees in the Plan, or (y) compliance with which would cause the Plan to be
in violation of any requirement of Section 423 of the Code or the regulations
thereunder.

 

4. Offer Periods.

 

(a) The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner terminated in accordance with

 

3



--------------------------------------------------------------------------------

Section 19 hereof. The maximum duration of an Offer Period shall be twenty-seven
(27) months. Initially, the Plan shall be implemented through overlapping Offer
Periods of twenty-four (24) months’ duration commencing each January 1 and
July 1 following the Effective Date; provided, however, that any Offer Period in
effect under the 2000 Plan on the Effective Date shall continue in effect under
the Plan and shall terminate as originally scheduled.

 

(b) A Participant shall be granted a separate option for each Offer Period in
which he or she participates. The option shall be granted on the Enrollment Date
and shall be automatically exercised in successive installments on the Exercise
Dates ending within the Offer Period.

 

(c) If on the first day of any Purchase Period in an Offer Period in which a
Participant is participating, the Fair Market Value of the Common Stock is less
than the Fair Market Value of the Common Stock on the Enrollment Date of the
Offer Period (after taking into account any adjustment during the Offer Period
pursuant to Section 18(a)), the Offer Period shall be terminated automatically
and the Participant shall be enrolled automatically in the new Offer Period
which has its first Purchase Period commencing on that date, provided the
Participant is eligible to participate in the Plan on that date and has not
elected to terminate participation in the Plan.

 

(d) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.

 

5. Participation.

 

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan (or such other form or method (including electronic forms) as the
Administrator may designate from time to time) and filing it with the designated
payroll office of the Company at least ten (10) business days prior to the
Enrollment Date for the Offer Period in which such participation will commence,
unless a later time for filing the subscription agreement is set by the
Administrator for all eligible Employees with respect to a given Offer Period.

 

(b) Payroll deductions for a Participant shall commence with the first partial
or full payroll period beginning on the Enrollment Date and shall end on the
last complete payroll period during the Offer Period, unless sooner terminated
by the Participant as provided in Section 10.

 

6. Payroll Deductions.

 

(a) At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made during the Offer Period in amounts
between one percent (1%) and not exceeding fifteen percent (15%) of the
Compensation which the Participant receives during the Offer Period.

 

(b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.

 

(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by completing and filing with the Company a change of status
notice in the form of Exhibit B to this Plan (or such other form or method
(including electronic forms) as the Administrator may designate from time to
time) authorizing an increase or decrease in the payroll deduction rate. Any
increase or decrease in the rate of a Participant’s payroll deductions shall be
effective with the first full payroll period commencing ten (10) business days
after the Company’s receipt of the change of status notice unless the Company
elects to process a given change in participation more quickly. A Participant’s
subscription agreement (as modified by any change of status notice) shall remain
in effect for successive Offer Periods unless terminated as provided in
Section 10. The Administrator shall be authorized to limit the number of payroll
deduction rate changes during any Offer Period.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement, as amended, at the
beginning of the first Purchase Period which is scheduled to end in the
following calendar year, unless terminated by the Participant as provided in
Section 10.

 

7. Grant of Option. On the Enrollment Date, each Participant shall be granted an
option to purchase (at the applicable Purchase Price) two thousand (2000) shares
of the Common Stock, subject to adjustment as provided in Section 18 hereof;
provided (i) that such option shall be subject to the limitations set forth in
Sections 3(b), 6 and 12 hereof, and (ii) the maximum number of shares of Common
Stock a Participant shall be permitted to purchase in any Purchase Period shall
be five hundred (500) shares, subject to adjustment as provided in Section 18
hereof. Exercise of the option shall occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10, and the option, to the extent
not exercised, shall expire on the last day of the Offer Period with respect to
which such option was granted. Notwithstanding the foregoing, shares subject to
the option may only be purchased with accumulated payroll deductions credited to
a Participant’s account in accordance with Section 6 of the Plan. In addition,
to the extent an option is not exercised on each Purchase Date, the option shall
lapse and thereafter cease to be exercisable.

 

8. Exercise of Option.

 

(a) Unless a Participant withdraws from the Plan as provided in Section 10,
below, the Participant’s option for the purchase of shares will be exercised
automatically on each Exercise Date, by applying the accumulated payroll
deductions in the Participant’s account to purchase the number of full shares
subject to the option by dividing such Participant’s payroll deductions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of the Exercise Date by the applicable Purchase Price. No fractional
shares will be purchased; any payroll deductions accumulated in a Participant’s
account which are not sufficient to purchase a full share shall be carried over
to the next Purchase Period or Offer Period, whichever applies, or returned to
the Participant, if the Participant withdraws from the Plan. Notwithstanding the
foregoing, any amount remaining in a Participant’s account following the
purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, above, shall be returned to the
Participant and shall not be carried over to the next Offer Period. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by the Participant.

 

(b) If applicable, the payroll deductions credited to a Participant’s account
will be converted from the currency in which the Participant’s Compensation is
denominated (“Local Currency”) to U.S. Dollars on each Exercise Date on the
basis of the applicable exchange rate for the last market trading day prior to
such Exercise Date as reported in The Wall Street Journal or such other source
as the Plan Administrator deems reliable. Any changes or fluctuations in the
applicable exchange rate from the date on which payroll deductions are credited
to a Participant’s account in Local Currency to the date on which those amounts
are converted into U.S. Dollars shall be borne solely by the Participant.

 

9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery, as promptly as practicable, of a certificate representing the shares
purchased upon exercise of the Participant’s option. The Company may require
each Participant to maintain an account at a brokerage firm selected by the
Administrator to which the Company shall make such delivery; provided, however,
that the Company shall deliver the certificate directly to a Participant if such
Participant so requests.

 

10. Withdrawal; Termination of Employment.

 

(a) A Participant may either (i) withdraw all but not less than all the payroll
deductions credited to the Participant’s account and not yet used to exercise
the Participant’s option under the Plan or (ii) terminate future payroll
deductions, but allow accumulated payroll deductions to be used to exercise the
Participant’s option under the Plan at any time by giving written notice to the
Company in

 

5



--------------------------------------------------------------------------------

the form of Exhibit B to this Plan (or such other form or method (including
electronic forms) as the Administrator may designate from time to time). If the
Participant elects withdrawal alternative (i) described above, all of the
Participant’s payroll deductions credited to the Participant’s account will be
paid to such Participant as promptly as practicable after receipt of notice of
withdrawal, such Participant’s option for the Offer Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no further payroll deductions for the purchase of shares
will be made during the Offer Period, all of the Participant’s payroll
deductions credited to the Participant’s account will be applied to the exercise
of the Participant’s option on the next Exercise Date (subject to Sections 3(b),
6, 7 and 12), and after such Exercise Date, such Participant’s option for the
Offer Period will be automatically terminated. If a Participant withdraws from
an Offer Period, payroll deductions will not resume at the beginning of the
succeeding Offer Period unless the Participant delivers to the Company a new
subscription agreement.

 

(b) Upon termination of a Participant’s employment relationship (as described in
Section 2(k)) at a time more than three (3) months from the next scheduled
Exercise Date, the payroll deductions credited to such Participant’s account
during the Offer Period but not yet used to exercise the option will be returned
to such Participant or, in the case of his/her death, to the person or persons
entitled thereto under Section 14, and such Participant’s option will be
automatically terminated without exercise of any portion of such option. Upon
termination of a Participant’s employment relationship (as described in
Section 2(k)) within three (3) months of the next scheduled Exercise Date, the
payroll deductions credited to such Participant’s account during the Offer
Period but not yet used to exercise the option will be applied to the purchase
of Common Stock on the next Exercise Date, unless the Participant (or in the
case of the Participant’s death, the person or persons entitled to the
Participant’s account balance under Section 14) withdraws from the Plan by
submitting a change of status notice in accordance with subsection (a) of this
Section 10. In such a case, no further payroll deductions will be credited to
the Participant’s account following the Participant’s termination of employment
and the Participant’s option under the Plan will be automatically terminated
after the purchase of Common Stock on the next scheduled Exercise Date.

 

11. Interest. No interest shall accrue on the payroll deductions credited to a
Participant’s account under the Plan.

 

12. Stock.

 

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18, the maximum number of shares of Common Stock which shall
be made available for sale under the Plan shall be One Million
(1,000,000) shares. If on a given Exercise Date the number of shares with
respect to which options are to be exercised exceeds the number of shares then
available under the Plan, the Administrator shall make a pro rata allocation of
the shares remaining available for purchase in as uniform a manner as shall be
practicable and as it shall determine to be equitable.

 

(b) A Participant will have no interest or voting right in shares covered by the
Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

 

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his or her
spouse.

 

13. Administration. The Plan shall be administered by the Administrator which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Administrator shall, to the full extent permitted by Applicable Law,
be final and binding upon all persons.

 

6



--------------------------------------------------------------------------------

14. Designation of Beneficiary.

 

(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Administrator), the
Administrator shall deliver such shares and/or cash to the spouse (or domestic
partner, as determined by the Administrator) of the Participant, or if no spouse
(or domestic partner) is known to the Administrator, then to the issue of the
Participant, such distribution to be made per stirpes (by right of
representation), or if no issue are known to the Administrator, then to the
heirs at law of the Participant determined under in accordance with Section 27.

 

15. Transferability. No payroll deductions credited to a Participant’s account,
options granted hereunder, nor any rights with regard to the exercise of an
option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Administrator may, in its sole discretion, treat such
act as an election to withdraw funds from an Offer Period in accordance with
Section 10.

 

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.

 

17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

18. Adjustments Upon Changes in Capitalization; Corporate Transactions.

 

(a) Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period or Purchase
Period, as well as any other terms that the Administrator determines require
adjustment shall be proportionately adjusted for (i) any increase or decrease in
the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, (ii) any other increase or decrease in the number of issued shares
of Common Stock effected without receipt of consideration by the Company, or
(iii) as the Administrator may determine in its discretion, any other
transaction with

 

7



--------------------------------------------------------------------------------

respect to Common Stock including a corporate merger, consolidation, acquisition
of property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Administrator
and its determination shall be final, binding and conclusive. Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
Reserves and the Purchase Price.

 

(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator
determines, in the exercise of its sole discretion and in lieu of such
assumption, to shorten the Offer Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Administrator shortens the Offer
Period then in progress in lieu of assumption in the event of a Corporate
Transaction, the Administrator shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the Exercise Date for
the Participant’s option has been changed to the New Exercise Date and that
either:

 

(i) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Offer
Period as provided in Section 10; or

 

(ii) the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Administrator that
is equal to the excess, if any, of (i) the Fair Market Value of the shares
subject to the option over (ii) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(i) above. In addition,
all remaining accumulated payroll deduction amounts shall be returned to the
Participant.

 

(iii) For purposes of Subsection 18(b), an option granted under the Plan shall
be deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.

 

19. Amendment or Termination.

 

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination can adversely affect
options previously granted, provided that the Plan or any one or more Offer
Periods may be terminated by the Administrator on any Exercise Date or by the
Administrator establishing a new Exercise Date with respect to any Offer Period
and/or any Purchase Period then in progress if the Administrator determines that
the termination of the Plan or such one or more Offer Periods is in the best
interests of the Company and its stockholders. Except as provided in Section 18
and this Section 19, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any Participant without the
consent of affected Participants. To the extent necessary to comply with
Section 423 of the Code (or any successor rule or provision or any other
Applicable Law), the Company shall obtain stockholder approval of any amendment
in such a manner and to such a degree as required.

 

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to limit the frequency and/or number of changes in the amount
withheld during Offer Periods, change the length of Purchase Periods within any
Offer Period, determine the length of any future Offer Period, whether future
Offer Periods shall be consecutive or overlapping, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, establish
additional terms, conditions, rules or procedures to accommodate the rules or
laws of applicable foreign jurisdictions, permit payroll withholding in excess
of the amount designated by a Participant in order to adjust for delays or

 

8



--------------------------------------------------------------------------------

mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable and
which are consistent with the Plan, in each case to the extent consistent with
the requirements of Code Section 423 and other Applicable Laws.

 

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Administrator at the location, or by
the person, designated by the Administrator for the receipt thereof.

 

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
Applicable Laws. In addition, no options shall be exercised or shares issued
hereunder before the Plan shall have been approved by stockholders of the
Company as provided in Section 23.

 

22. Term of Plan. The Plan shall become effective upon the Effective Date. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 19.

 

23. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under Applicable Laws.

 

24. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.

 

25. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

 

26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

 

27. Governing Law. The Plan is to be construed in accordance with and governed
by the internal laws of the State of California (as permitted by Section 1646.5
of the California Civil Code, or any similar successor provision) without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties, except to the extent the internal laws of the
State of California are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

9



--------------------------------------------------------------------------------

28. Dispute Resolution. The provisions of this Section 28 (and as restated in
the Subscription Agreement) shall be the exclusive means of resolving disputes
arising out of or relating to the Plan. The Company and the Participant, or
their respective successors (the “parties”), shall attempt in good faith to
resolve any disputes arising out of or relating to the Plan by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Plan shall be brought in the United States
District Court for the Northern District of California (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a California state
court in the County of San Mateo) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 28
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

10



--------------------------------------------------------------------------------

Exhibit A

 

Saba Software, Inc. Amended and Restated 2000 Employee Stock Purchase Plan

SUBSCRIPTION AGREEMENT

 

Effective with the Offer Period beginning on:

¨  ESPP Effective Date        ¨  January 1, 200             or        ¨  July 1,
200    

 

Personal Information <modify data requested as appropriate>

 

Legal Name (Please Print)                                        
                                                     

                                                                            

                                        
        (Last)                                
(First)                            (MI)

  

Location

  

Department

Street Address                                        
                                                                            

  

                                                                           

          

Daytime Telephone

City, State/Country, Zip

 

                                       
                                                         

  

                                                                           

          

E-Mail Address

Social Security No.              –          –                 
            Employee I.D. No.

  


                                                                           

    

Manager

  

Mgr. Location

 

Eligibility Any Employee whose customary employment is more than 20 hours per
week and more than five months per calendar year, who has been an Employee for
more than three business days and who does not hold (directly or indirectly)
five percent (5%) or more of the combined voting power of the Company, a parent
or a subsidiary, whether in stock or options to acquire stock is eligible to
participate in the Saba Software, Inc. Amended and Restated 2000 Employee Stock
Purchase Plan (the “ESPP”); provided, however, that Employees who are subject to
the rules or laws of a foreign jurisdiction that prohibit or make impractical
the participation of such Employees in the ESPP are not eligible to participate.

 

Definitions Each capitalized term in this Subscription Agreement shall have the
meaning set forth in the ESPP.

 

Subscription I hereby elect to participate in the ESPP and subscribe to purchase
shares of the Company’s Common Stock in accordance with this Subscription
Agreement and the ESPP. I have received a complete copy of the ESPP and a
prospectus describing the ESPP and understand that my participation in the ESPP
is in all respects subject to the terms of the ESPP. The effectiveness of this
Subscription Agreement is dependent on my eligibility to participate in the
ESPP.

 

Payroll Deduction Authorization I hereby authorize payroll deductions from my
Compensation during the Offer Period in the percentage specified below (payroll
reductions may not exceed 15% of Compensation nor $21,250 per calendar year):

 

Percentage to be
Deducted (circle one)

  0 %    1 %    2 %    3 %    4 %    5 %    6 %    7 %    8 %    9 %    10 %   
11 %    12 %    13 %    14 %    15 % 

 

ESPP Accounts and Purchase Price I understand that all payroll deductions will
be credited to my account under the ESPP. No additional payments may be made to
my account. No interest will be credited on funds held in the account at any
time including any refund of the account caused by withdrawal from the ESPP. All
payroll deductions shall be accumulated for the purchase of Company Common Stock
at the applicable Purchase Price determined in accordance with the ESPP.

 

Withdrawal and Changes in Payroll Deduction I understand that I may discontinue
my participation in the ESPP at any time prior to an Exercise Date as provided
in Section 10 of the ESPP, but if I do not withdraw from the ESPP, any
accumulated payroll deductions will be applied automatically to purchase Company
Common Stock. I may increase or decrease the rate of my payroll deductions in
whole percentage increments to not less than one percent (1%) on two occasions
in the aggregate during any Purchase Period by completing and timely filing a
Change of Status Notice. Any increase or decrease will be effective for the full
payroll period occurring after ten (10) business days from the Company’s receipt
of the Change of Status Notice.



--------------------------------------------------------------------------------

Perpetual Subscription I understand that this Subscription Agreement shall
remain in effect for successive Offer Periods until I withdraw from
participation in the ESPP, or termination of the ESPP.

 

Taxes I have reviewed the ESPP prospectus discussion of the federal tax
consequences of participation in the ESPP and consulted with tax consultants as
I deemed advisable prior to my participation in the ESPP. I hereby agree to
notify the Company in writing within thirty (30) days of any disposition
(transfer or sale) of any shares purchased under the ESPP if such disposition
occurs within two (2) years of the Enrollment Date (the first day of the Offer
Period during which the shares were purchased) or within one (1) year of the
Exercise Date (the date I purchased such shares), and I will make adequate
provision to the Company for foreign, federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the shares. In
addition, the Company may withhold from my Compensation any amount necessary to
meet applicable tax withholding obligations incident to my participation in the
ESPP, including any withholding necessary to make available to the Company any
tax deductions or benefits contingent on such withholding.

 

Dispute Resolution. The provisions of this Section 10 and Section 28 of the ESPP
shall be the exclusive means of resolving disputes arising out of or relating to
the Plan. The Company and the Participant, or their respective successors (the
“parties”), shall attempt in good faith to resolve any disputes arising out of
or relating to the Plan by negotiation between individuals who have authority to
settle the controversy. Negotiations shall be commenced by either party by
notice of a written statement of the party’s position and the name and title of
the individual who will represent the party. Within thirty (30) days of the
written notification, the parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Plan
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of San Mateo) and that
the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or
more provisions of this Section 10 or Section 28 of the ESPP shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.

 

Designation of Beneficiary In the event of my death, I hereby designate the
following person or trust as my beneficiary to receive all payments and shares
due to me under the ESPP:    ¨ I am single    ¨ I am married

 

Beneficiary (please print)                                 
                                                                        
Relationship to Beneficiary (if any)    (Last)    (First)    (MI)   

 

Street Address                                    
                                                   
                                       
                                                                    

City, State/Country, Zip                                  
                                                 

 

Termination of ESPP I understand that the Company has the right, exercisable in
its sole discretion, to amend or terminate the ESPP at any time, and a
termination may be effective as early as an Exercise Date (after purchase of
shares on such date) within each outstanding Offer Period.

 

Date:

 

                                                   

   Employee Signature:                                          
                                                                               
                                              
                                                                               
       spouse’s signature (if beneficiary is other than spouse)



--------------------------------------------------------------------------------

EXHIBIT B

 

Saba Software, Inc. Amended and Restated 2000 Employee Stock Purchase Plan

CHANGE OF STATUS NOTICE

 

 

  Participant Name (Please Print)  

 

 

Social Security Number

 

 

 

 

 

Withdrawal From ESPP

 

I hereby withdraw from the Saba Software, Inc. Amended and Restated 2000
Employee Stock Purchase Plan (the “ESPP”) and agree that my option under the
applicable Offer Period will be automatically terminated and all accumulated
payroll deductions credited to my account will be refunded to me or applied to
the purchase of Common Stock depending on the alternative indicated below. No
further payroll deductions will be made for the purchase of shares in the
applicable Offer Period and I shall be eligible to participate in a future Offer
Period only by timely delivery to the Company of a new Subscription Agreement.

 

r   Withdrawal and Purchase of Common Stock

 

Payroll deductions will terminate, but your account balance will be applied to
purchase Common Stock on the next Exercise Date. Any remaining balance will be
refunded.

 

r   Withdrawal Without Purchase of Common Stock

 

Entire account balance will be refunded to me and no Common Stock will be
purchased on the next Exercise Date provided this notice is submitted to the
Company ten (10) business days prior to the next Exercise Date.

 

 

 

 

r   Change in Payroll Deduction

 

I hereby elect to change my rate of payroll deduction under the ESPP as follows
(select one):

 

Percentage to be
Deducted (circle one)

                                                                               
                  0 %    1 %    2 %    3 %    4 %    5 %    6 %    7 %    8 %   
9 %    10 %    11 %    12 %    13 %    14 %    15 % 

 

An increase or a decrease in payroll deduction will be effective for the first
full payroll period commencing no fewer than ten (10) business days following
the Company’s receipt of this notice, unless this change is processed more
quickly.

 

 

 

 

r

   Change of Beneficiary   ¨   I am single   ¨   I am married

 

This change of beneficiary shall terminate my previous beneficiary designation
under the ESPP. In the event of my death, I hereby designate the following
person or trust as my beneficiary to receive all payments and shares due to me
under the ESPP:

 

Beneficiary (please print)                                        
                                                    

   Relationship to Beneficiary (if any)                                         
    (Last)                                    
(First)                                (MI)   

Street Address                                    
                                                                    

                                                
                                          City, State/Country,
Zip                                        
                                                       

 

Date:                                      
                                                      

   Employee Signature:                                       
                                          
                                       
                                                                                
   spouse’s signature (if beneficiary is other than spouse)